244 F.2d 314
DODGE-FREEDMAN POULTRY COMPANY, Debtor, Appellant,v.DELAWARE MILLS, Inc., et al., Appellees.
No. 5213.
United States Court of Appeals First Circuit.
May 21, 1957.

Joseph Kruger, Boston, Mass., Widett & Kruger, Boston, Mass., on the brief, for appellant.
Robert P. Booth, Manchester, N.H., Wyman, Starr, Booth, Wadleigh & Langdell, Manchester, N.H., on the brief, for Delaware Mills, Inc., appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit judges.
PER CURIAM.


1
A judgment will be entered affirming the judgment of the District Court on the opinion by Judge Connor reported in 148 F.Supp. 647.